Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 3-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract ideas without significantly more. The claim(s) recite(s) methods for fundamental economic practices (wagering) and organized human activity (practicing social gambling wherein users can communicate while wagering and while watching a sporting event).  MPEP 2106.04(a)(2), under the heading “A. Fundamental Economic Practices or Principles, cites In re Smith, 815 F.3d 816, 818-19, 118 USPQ2d 1245, 1247 (Fed. Cir. 2016) (describing a new set of rules for conducting a wagering game as a "fundamental economic practice") MPEP 2106.04(a)(2) also describes that the phrase, “methods of organizing human activity” is used to describe concepts relating to: managing personal behavior or relationships or interactions between people, including social activities and following rules or instructions. An example of a claim reciting methods of organizing human activity is In re Marco Guldenaar Holding B.V., 911 F.3d 1157, 1161, 129 USPQ2d 1008, 1011 (Fed. Cir. 2018). The patentee claimed a method of playing a dice game including placing wagers on whether certain die faces will appear face up. 911 F.3d at 1160; 129 USPQ2d at 1011. The Federal Circuit determined that the claims were 
Independent claims 3, 20 and 21 each recites the abstract ideas of:
allowing the first user to communicate with a second user of a plurality of users during or after the sporting event
allows the first user to place a bet or to place any number of bets on outcome(s)… which occur during the sporting event
displaying information regarding an available bet or available bets…
allowing the first user to post a comment regarding suspected game fixing, match fixing, or cheating
The claimed ‘electronic forum’ and the communication means of text messaging and video or audio conferencing and the additional elements of confirmation messages are interpreted as establishing a generic technological field in which to apply the abstract ideas of the claim. 
The claimed receiving information regarding bets to be placed by users wherein the bets are transmitted from communication devices is interpreted as insignificant pre-solution activity in the form of data gathering. 
The claimed report generation is also interpreted as insignificant extra-solution activity in the form of data gathering.
The dependent claims recite various ancillary technologies and/or components that are not integrated into the practice of the invention and merely represent insignificant or nominal contributions thereto – claim 4 recites a headset, claim 8 recites 360 degree video, claims 9 and Parker v. Flook, 437 U.S. 584, 588-89, 198 USPQ 193, 196 (1978). In Flook, the Court reasoned that "[t]he notion that post-solution activity, no matter how conventional or obvious in itself, can transform an unpatentable principle into a patentable process exalts form over substance.”
Following the guidance outlined in MPEP 2106.04(d), The Examiner determines that the judicial exception is not integrated into a practical application for at least the following reasons: 
a) The claims do not recite any specific improvements to the function of any computer(s) or to a field of technology. Independent claims 3, 20 and 21 do not recite any software or hardware beyond some computer having a processor. And no technological field is 
b) No particular machine or manufacture is claimed that is used to implement the abstract idea or that is/are integral to the claim (As described above, the ancillary additional components recited in the dependent claims are considered to be extra-solution activity cause they are not used to implement the abstract ideas of claims 3, 20 and 21 and are not integral to the ideas thereof.)
c) There is no recited effectuation of a transformation or reduction of a particular article to a different state or thing.
d) There is no application of the abstract ideas in any other meaningful way beyond generally linking the use of the abstract idea to a technological environment (a digital forum) such that the claim as a whole is more than a drafting effort designed to monopolize the exception. As explained by the Supreme Court, a claim directed to a judicial exception cannot be made eligible "simply by having the applicant acquiesce to limiting the reach of the patent for the formula to a particular technological use." Diamond v. Diehr, 450 U.S. 175, 192 n.14, 209 USPQ 1, 10 n. 14 (1981). Thus, limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself, and cannot integrate a judicial exception into a practical application. A more recent example of a limitation that does no more than generally link a judicial exception to a particular technological environment is Affinity Labs of Texas v. DirecTV, LLC, 838 F.3d 1253, 120 USPQ2d 1201 (Fed. Cir. 2016). In Affinity Labs, the claim recited a  FairWarning v. Iatric Sys., 839 F.3d 1089, 1094-95, 120 USPQ2d 1293, 1295 (Fed. Cir. 2016); Here, the court found that specifying that the abstract idea of monitoring audit log data as relating to transactions or activities that are executed in a computer environment merely limits the claims to the computer field, i.e., to execution on a generic computer. Similarly, the Examiner concludes that instant claims 3-22 merely limit the claimed abstract sports wagering step limitations to a generic computer environment.
Furthermore, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the same reasons that the claims 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 5-7, 10, 14, 17 and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0379816 to Hayon in view of US 2014/0148238 A1 (Razor Sports, Inc.) (Hereinafter 'Razor Sports') and US 2017/0358173 to McCafferty.
Regarding claim 3, Hayon discloses an apparatus (Abstract, [0001]), comprising:
a processor ([0039], Fig. 1, game server), wherein the processor is programmed to provide an electronic forum ([0046], 'The Ul 20 may include the following elements: a live broadcast of a sporting event 21,...betting suggestion provided by the participant users, live chat...') wherein the electronic forum is configured to be transmitted to, and to be displayed via a display of, a first user communication device associated with a first user of a plurality of users ([0039], Fig. 1, user terminal devices 3 through 5),
and further wherein the electronic forum is configured to provide or to transmit a video broadcast of a sporting event to the first user communication device ([0046], 'The Ul 20 may include the following elements: a live broadcast of a sporting event 21)
wherein the electronic forum is configured to allow the first user to communicate with a second user of the plurality of users before, during, or after, the sporting event via text messaging and via video conferencing or audio conferencing ([0012] describes that, 'each of the one or more players is participant in the wagering game via an interactive media guidance application adapted to run on a terminal device and to further communicate with the game server. The terminal device...is capable of communicating with the other terminal devices and/or the game server', [0016] describes that, ‘The user interface may further comprise live chat for allowing the interaction between the participant players’ (emphasis added) and [0046] describes the ‘live chat’ functionality of his sports wagering application, [0047] describes that, 'each participant user 31-33 is provided with its own terminal device (e.g., tablet, PC, or any other equipment provided with the guidance application and is capable of communicating with the other terminal devices and/or the computer system of the dealer 22)’,) 
is configured to allow the first user to place a bet or to place any number of bets on an outcome, outcomes, an event, or events, of or which occur during the sporting event ([0043] describes generating and presenting betting events to participants and [0046] describes providing a 'betting suggestion provided by the participant users'),
is configured to display information regarding an available bet or available bets, betting odds, changes in betting odds, or analytics information, before, during the video broadcast of the sporting event ([0043] describes betting events, an 'outcome of the betting event, scores (i.e., win)', 'a betting event can be automatically generated and presented to the participants in form of a question that asks them whether team A will score a goal in the next 3 minutes', also see Fig. 2 which illustrates UI elements including a “next bet – corner in 30 seconds? yes/no” and “bet suggestions,” and re: “analytics information,” [0046] describes providing ‘statistics’ and Fig. 2 displays a players rank 23 and statistics 25),
 and is configured to allow the first user to post a comment regarding suspected game fixing, match fixing, or cheating involving the sporting event (Because claim 21 is an apparatus claim and because this limitation does not specify any particular structural adaptation or specialized computer programming required to allow a comment posted to being “regarding suspected game fixing…”, Hayon, which includes a ‘live chat’ feature, meets this limitation.)
wherein the apparatus receives information regarding a bet to be placed by or for the first user on or regarding the sporting event, wherein the information regarding the bet is transmitted from the first user communication device or from a second user communication device associated with the first user, wherein the apparatus processes information for placing the bet on or regarding the sporting event ([0034] describes the invention wherein, “The wagering game suggested by the present invention is described that can be played by a plurality of participant users over wide area network (e.g., the Internet) via any applicable platforms such as set-top boxes, smart-phones, personal computers, tablets, and the like. The 
[0037], the invention is practiced wherein a user operates a client device such as a smart phone which is communicatively coupled to a network wherein tasks are provided by remote processing devices)
a transmitter, wherein the transmitter transmits the electronic forum to a user communication device ([0012], 'each of the one or more players is participant in the wagering game via an interactive media guidance application adapted to run on a terminal device and to further communicate with the game server. The terminal device is selected from the group consisting of: set-top-box, smart TV, personal computer, computer based mobile device, or any other equipment provided with the guidance application and is capable of communicating with the other terminal devices and/or the game server1, [0018], 'at least one processor in a game server', and [0043], 'as the sporting event progresses in real-time, more betting events are presented to participants by the system'); and
a receiver, wherein the receiver receives information transmitted from the user communication device ([0018], 'at least one processor in a game server1, [0043], 'responses (predicted outcomes) of the participants are received by the system'),
Although Hayon teaches the same inventive concept substantially as claimed, Hayon is silent as to whether a bet confirmation message containing a link to the forum is output to the user terminal. Hayon also does not specifically contemplate to provide information regarding a private bet or private bets offered by the first user or by a second user of the plurality of users, generating a report containing information regarding bets placed and outcomes of bets placed, wherein the report is transmitted to a sport governing body, a governmental entity, a gaming facility, an analytics provider, a social network, a financial institution, or an escrow agent.
Razor Sports discloses an analogous sports betting apparatus that generates a bet confirmation message ([0024]) containing: information regarding the date and time of the bet, the amount of the bet, the date and time of the sporting event ([0044], 'sporting event specific selections and wagers relating to the specific sporting event', 'If the user is on site and the electronic communications device is equipped to do so, it then generates a ticket or other form of receipt confirming the user's selections and wagers', Fig. 5 #.s 505, 510, 511, [0049] and [0055], confirmation page, Fig. 2C, Transaction Confirmed Page 170), and a link to the main gaming UI (in [0070], 'once the requested information on the registration page has been provided and transmitted, and the underlying transaction has been approved and accepted, the user can access the game page via the gaming server. In preferred embodiments, the user clicks on a .play, button which accesses the game page if the above requirements have been met').
It would have been obvious to one having ordinary skill in the art at the time of the invention to have modified the system of Hayon to include a bet confirmation message as taught by Razor Sports because it would be desirable for a user to receive a visible verification of the user’s betting choices ([0049]), and it would have been desirable to link the user to the main UI so he can return to engagement with the system.
McCafferty is an analogous networked, social sports wagering prior art reference ([0020] describes that an aspect of the betting system comprises users broadcasting bet offers, accepting bet offers, or sharing aspects of bets using social Media.  Figs. 3 and 7-23 illustrate a private betting and messaging with other users, and view statistics regarding the performance of users in the betting forum such as number of bets created, number of bets accepted, number of bets completed. [0022] also describes that the electronic forum can comprise a leaderboard 122 to enable users to sort and track past betting data and compare it with all users of the betting system.). McCafferty teaches generating a report containing information regarding bets placed and outcomes of bets placed, wherein the report is transmitted to a sport governing body, a governmental entity, a gaming facility, an analytics provider, a social network, a financial institution, or an escrow agent – see [0065] of McCafferty, which describes, "The self-arbitrating betting system includes a bet reputation system for reporting, and tracking user reputation." and [0066], "FIG. 21 shows mobile device screen shots of the use of the bet reputation system and bet friend's user interface according to an embodiment. Screen 2002 is a bet friend's user interface that displays friends' names with their reputation rating below their name. In an embodiment, the rating is indicated by the number of stars shown below the name." Note in particular that, "If a user wants more information on the reputation rating of a friend they can select the friend details and be shown how many bets the user has created, accepted, completed and how many have resulted in draws" This teaches, at a minimum, sending a report to a computer associated with a social network (a bet network friend is a contact of a social betting network)
It would have been further obvious to one having ordinary skill in the art at the time of the invention that Hayon could have offered private betting and generated reports that 
	Re claims 14, 20 and 21, refer to the rejection of claim 3. 
	Re claim 5, this claim is directed to a duplication of parts and absent any claimed unexpected result, which in the context of an apparatus claim fails to define a nonobvious distinction over the prior art. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960), the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.
Re claim 6, refer to the discussion of Razor Sports’ teaching of a bet confirmation message in the rejection of claim 3 above. Regarding the claimed limitation of a “sporting event message” and a link to the electronic forum, a sports wagering bet confirmation message taught by Razor Sports meets the limitation of a sporting event message, and as noted above the bet confirmation message can include a link back to the main UI page. 
Re claim 7, Hayon describes in [0046] that the UI 20 includes a live broadcast of a sporting event and describes in [0037] that computing can be distributed in his system. It would have been an obvious matter of design choice to one having ordinary skill in the art where a distributed computer was located because one would have expected Hayon to function equally well regardless of the location of a distributed computer, and the claim does not bring to light 
Re claims 10 and 22, Hayon [0043] describes that, 'A player who is able to predict the outcome of the betting event, scores (i.e., win)’, 'responses (predicted outcomes) of the participants are received by the system, scored in near real-time based on analytics extracted from game administrator or from other live digitized information feed of the sporting event, and finally the players are ranked by the system').
Re claim 17, see Fig. 2 of Hayon, ‘Statistics’ No. 25. 
Claims 4, 8-9, 12, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hayon in view of Razor Sports and McCafferty and further in view of US 2013/0225282 A1 to Williams.
Re claims 4, 8, 9, 12, 19, although Hayon in view of Razor Sports and McCafferty teach the same inventive concept substantially as claimed, Hayon-Razor Sports-McCafferty is silent as to the use of a headset (wearable device) or augmented reality. Williams is an analogous casino gaming and sports wagering reference (see: Abstract) that teaches that a known output device to enable game data to be output to a user can comprise a ‘headset’, see [0099], and also see [0093] that lists ‘augmented reality device’ as an art-recognized alternative to “cellular telephone […] laptop, desktop” for accessing gaming services. It would have been further obvious to one having ordinary skill in the art at the time of the invention that the invention of Hayon-Razor Sports-McCafferty could have used a headset and/or augmented reality device as output devices without causing any unexpected results for the same purposes of alternative output devices in the same field of endeavor.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Hayon in view of Razor Sports and McCafferty and further in view of US 2017/0232340 A1 to Lockton.
Re claim 11, although Hayon in view of Razor Sports and McCafferty teach the same inventive concept substantially as claimed, including a UI enabling users to place sports wagers while observing sports broadcast content, Hayon-Razor Sports-McCafferty is silent as to whether the sports broadcast content is delayed to account for streaming delays. Lockton is an analogous prior art reference that is admittedly for use in wagering on televised sporting events (Lockton [0021], [0022], an example given is competitors predicting what plays football coaches and/or a quarterback calls prior to the snap of the ball.). Lockton teaches it was known in such an apparatus and method to compensate displayed game-synchronized content for streaming delays, whether they be systemic propagation delays, arbitrarily imposed delays, or variances in broadcast times, and wherein propagation delays can be induced through internet streaming of content to cell phones (see at least [0007], [0025], [0032], [0035], note in particular [0037] and additionally [0038], [0072], [0088], [0094]-[0095]. It would have been further obvious to one having ordinary skill in the art at the time of the invention that Hayon-Razor Sports-McCafferty could have taken advantage of the game-synchronized content streaming for multiplayer cell-phone based sports wagering as taught by Lockton without causing any unexpected results, and to provide the advantage explicitly stated by Lockton of preventing any users from having an unfair competitive advantage if they have a faster connection than others, see Lockton [0022].
Claims 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hayon in view of Razor Sports and McCafferty and further in view of US 2015/0087371 A1 to Hill.
. 
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Hayon in view of Razor Sports and McCafferty and further in view of US 2007/0276521 A1 to Harris et al.
Re claim 16, although Hayon in view of Razor Sports and McCafferty teach the same inventive concept substantially as claimed, the Hayon-Razor Sports-McCafferty combination does not specifically teach a report including comments of suspected game fixing, match fixing or cheating, and transmitting it to a governing or governmental body. Harris is an analogous networked, community gaming reference that teaches in [0200] that, “other players in a community may observe what appears to be behavior indicative of ` cheating.` Those other players may report such `unusual` activity to a validation authority (e.g., through a user interface offered by a particular game title or network architecture) such that the authority may undertake additional efforts to verify whether or not that identified player is engaged in illicit behavior. For example, the suspect player may be placed on a `watch list` of players suspected of cheating and subject to additional validation operations. Suspected cheaters may be identified and reported for tracking in a variety of ways including IP addresses, screen names, log-in and log-out times, and the like.” It would have been obvious to one having ordinary skill in the art at the time of the invention that Hayon’s sports wagering, social, networked system could have been improved to include suspected cheating reporting functionality as taught by Harris without causing any unexpected results, for the purpose of ensuring regulatory compliance.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Hayon in view of Razor Sports and McCafferty and further in view of US 5,283,734 to Von Kohorn.
Re claim 18, although Hayon in view of Razor Sports and McCafferty teach the same inventive concept substantially as claimed, the Hayon-Razor Sports-McCafferty combination does not specifically teach accounting for time zone differences. Von Kohorn is an old and well-known broadcast wagering reference that teaches it was known to account for time zone differences in such an invention (See at least 27:50-60, 28:31-44, 28:55-60 tasks provided in different time zones can be different so that a user in one time zone cannot inform a user in another time zone of a correct wager response) It would have been obvious to one having ordinary skill in the art that Hayon-Razor Sports-McCafferty could have provided different wagering options for users in different time zones to account for differences in TV broadcasts that could affect the integrity of a wagering process. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEVEN J HYLINSKI/            Primary Examiner, Art Unit 3715